JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and the supplement thereto filed by the appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed December 20, 2001, be affirmed. Dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915(b)(1) was appropriate because the complaint does not allege, or provide a basis for inferring, that appellees “kn[ew] of and disregard[ed] an excessive risk to inmate health or safety.” Chandler v. District of Columbia Department of Corrections, 145 F.2d 1355, 1360 (D.C.Cir.1998) (quoting Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.